O’Brien, J.
(dissenting):
I dissent. ' It is assumed- that by force of our prior decision the defendants would be-liable if they erected or caused to be erected *233the scaffold in question. Although plaintiff and his witnesses testify that defendants’ foreman Pickert told them to erect the scaffold, and while it must be conceded that Pickert was the alter ego of and represented the defendants, yet it is said the latter can escape liability because testimony is given tending to show that defendants had a' contract with some machinist who in erecting the machinery was under a contract to furnish the appliances necessary for such construction which would include a scaffold if needed.
This seems to me to be immaterial because it was not shown that plaintiff knew or had reason to know of any such contract with the machinists, and the fact that Pickert directed plaintiff to assist in the erection of the scaffold and told him where he could get the lumber, negatives the inference that he was a mere volunteer or gratuitous helper in something which did not relate to his employment.
It would be a novel proposition if a servant directed to do a particular thing should instead of obeying the master inquire if it was not some one else’s duty to do it. What difference legally can it make whether somebody else did or did not agree with the master to do it, if the latter directs his employees to do it. Hor am I impressed with the evidence in support of such a defense. It. would appear to have been an afterthought, or such the jury might have concluded, because on its face it is incredible that one who employed an independent contractor to do the work should, at his own cost, furnish the labor and material necessary for the construction of the scaffold.
In my opinion the most serious question is whether under the law an employer is liable for injuries suffered by an employee on a scaffold which the employee himself builds, the master having furnished a sufficiency of the material from which it could be safely built. This question, I think, must in part turn upon a consideration of whether or not the employee did or did not know how to build a safe scaffold.
Here the plaintiff was not a scaffold builder and the evidence tends to show that even if sound timber had been used it would not have averted the accident for the reason that it was not sufficiently braced to hold the weight that was placed upon it. It is said by Justice Ingraham: that “ so far as appears neither the defendants *234nor their foreman had any knowledge as to the weight that it was expected to bear.” And again, “ the plaintiff and Tempe knew as much about scaffold building as either the defendants or Pickert, their foreman.”
Here again I think Justice Ihgraham begs the question, his whole discussion proceeding iipon a theory which might well apply if this were a question between the contracting machinist and the defendants, As between them it may be true that “ defendants did not undertake to provide scaffolds for use in installing this machinery.”
But how can all this affect the liability of the plaintiff Í The latter, without knowledge of the relations between the defendants and the machinist, was told to work on a scaffold by defendants, and this scaffold was unsafe and insecure, and he was injured. Under the law this made them liable, unless the fact to which we have adverted, that the plaintiff had a part in the selection of the lumber and in- the labor that was expended in erecting the scaffold, would change the rule. Section 18 of the Labor Law provides that “a person employing * * * another to perform labor * * * shall not furnish or erect or cause to be furnished or erected for the performance of such labor, scaffolding * * * which are unsafe, unsuitable or improper and which are not so constructed, placed and operated as to give proper protection to the * * * person so employed or engaged.” This imposes an obligation which cannot be delegated, and I do not think that the responsibility which is thus placed on the master by the law is discharged by having a scaffold built by incompetent men, though in his employ, and then, when one of them is injured while working on what is shown to have been an improperly constructed scaffold, that the master can escape because the man injured was one whom the master directed to construct the scaffold. If the master causes the erection of an “ unsafe, unsuitable or improper ” scaffold, and directs Ms employees to use it, he is liable if one of them is injured by reason of the defective construction.
I am for affirmance.
Hatch, J., concurred.
Judgment and order reversed and new trial ordered, costs to appellants to abide event.